Petitioner’s motion for attorney’s fees is granted and remanded. The order denying the wife’s motion for a protective order, and compelling her to answer five certified questions detailing incidents of sexual abuse and rape perpetrated on her as a child, is quashed. If that medical history, already known to the respondent and given to a court-appointed psychologist, is shown to be relevant and material to the issue of the wife’s fitness to receive primary custody of the minor children, it may be testified to by the expert witnesses.
BASKIN, FERGUSON and LEVY, JJ., concur.